Title: To Thomas Jefferson from Cherokee Nation, 26 November 1808
From: Cherokee Nation
To: Jefferson, Thomas


                  
                     
                        ca. 26 Nov 1808
                     
                  
                  An address from the Head Men of the River Division of the Cherokee Nation To his Excellency Thomas Jefferson President of the United States of America, Greeting
                  Honored Father we now beg leave to address you by putting on paper our sentiments, wants & desires, being the sentiments & wish of 13 Towns composing nearly one half of The Cherokee Nation & taking into view our people that are already crossed the Mississippi we are a Majorty—
                  It is only 4 days since the upper Division of the Nation met in Council & had very contrary talks & very distant from our wishes, they there with a usurped authority attempted to stop the mouths of four of our Old & beloved Chiefs & leaders. The Black Fox our beloved Great Chief of the Cherokees The Glass our 2d. bloved old Chief of the Cherokees Toluntuskee our 3d beloved old Chief of the Cherokees & John D. Chisholm our Friend & beloved adopted brother.
                  These men we love & shall still listen to. they are true friends to you & your Government. These men had done nothing that could be laid to their charge except holding fast to our father the President & Governments advise—& wishing the true happiness of the Nation & the Interest of the United States, & under their protection to bring up their Children & by finding them an opening to Keep their minds at home employed without Stealing horses to supply there wants; we have kept our young men from those vile practices—
                  We will State to you somethings that we wish—first we wish you to inform us pointedly if you will permit us & protect us in Removing if we should wish to do so—We wish to know if the land is the property of the Unted States—we wish to here proper & specific Terms from the U. States—we wish the fartherly protection of the U States during time—We have appointed a party to view the country—
                  We have also sent 3 of our Chiefs to see you they will inform you of our minds—viz. Too-cha-lee, The Seed, & Ski-u-ka—We hope you will consider them your Children—
                  There is as we understand some complaints sent to you against the Agent by some of this Nation—This is not the sentiments of the lower Towns, we love him & would not exchange him for any Man in the Universe—Those that complain against him are not friends to their Nation neither are they friends of the U. States.—
                  We wish our father the President to let our three men have 120 Dollars each of our money 360 Dollars—& let Samuel Riley the Interpreter have one Thousand dollars which the nation owes him—he will present the account.
                  
                     Glass 
                     
                     Richard Justice,
                     Turtle at Home,
                     Toochalee,
                     Seed,
                     Skiuka,
                     John Boggs,
                     Wackah,
                     Eusononu,
                     The Gourd,
                     Chickasawtahe,
                     Conwaloe,
                     Tuckachulaste,
                     Black Bird,
                     Parch corn-flour 
                     
                     Samuel Riley Interpreter
                  
               